         Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 1 of 14



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

BAHIA AMAWI,                                        §
                                                    §
                Plaintiff,                          §
                                                    §
v.                                                  §                   1:18-CV-1091-RP
                                                    §
PFLUGERVILLE INDEPENDENT                            §
SCHOOL DISTRICT, et al.,                            §                   Consolidated with:
                                                    §                   1:18-CV-1100-RP
                Defendants.                         §

                                               ORDER

        Before the Court in this consolidated action are two motions to dismiss filed by Defendants

Ken Paxton, in his official capacity as Attorney General of the State of Texas (“Texas”), (Dkt. 92),

and the Trustees of the Klein Independent School District and the Lewisville Independent School

District (the “School Districts”) (collectively, “Defendants”), (Dkt. 95). Plaintiffs Bahia Amawi

(“Amawi”) and John Pluecker, Zachary Abdelhadi, Obinna Dennar, and George Hale (the “Pluecker

Plaintiffs”) (collectively, “Plaintiffs”) responded, (Dkts. 103, 104), and Defendants replied, (Dkts.

105, 106). Having considered the parties’ arguments, the evidence, and relevant law, the Court will

deny Defendants’ motions to dismiss.

                                         I. BACKGROUND

        In 2017, the Texas Legislature enacted House Bill 89, codified at Tex. Gov. Code § 2270.001

et seq. (“H.B. 89”). H.B. 89—which the bill’s sponsor and the governor have referred to as the “anti-

BDS bill,” (see Clay Decl., 1:18-CV-1100-RP, Dkt. 14-2, at 16–19)—prohibited state entities from

contracting with companies that “boycott Israel.” It provided:

                A governmental entity may not enter into a contract with a company
                for goods or services unless the contract contains a written
                verification from the company that it:

                (1) does not boycott Israel; and

                                                   1
          Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 2 of 14




                (2) will not boycott Israel during the term of the contract.

Tex. Gov. Code § 2270.002.

        H.B. 89 defined the term “boycott Israel” to mean “refusing to deal with, terminating

business activities with, or otherwise taking any action that is intended to penalize, inflict harm on,

or limit commercial relations specifically with Israel, or with a person or entity doing business in

Israel or in an Israeli-controlled territory.” Tex. Gov. Code § 808.001. It defined the term

“company” to include “a for-profit sole proprietorship, organization, association, corporation,

partnership, joint venture, limited partnership, limited liability partnership, or any limited liability

company, including a wholly owned subsidiary, majority-owned subsidiary, parent company or

affiliate of those entities or business associations that exist to make a profit.” Tex. Gov. Code

§ 808.001.

        Plaintiffs in this consolidated action are five sole proprietors who sought to enjoin H.B. 89

because it allegedly violated their First and Fourteenth Amendment rights. Plaintiffs are all

participants in or supporters of the “BDS” movement—calling for boycotts, divestments, and

sanctions of Israel—which arose in response to Israel’s occupation of Palestinian territory and its

treatment of Palestinian citizens and refugees. (Abbas Decl., Dkt. 14-2, at 16–18; Clay Decl., 1:18-

CV-1100-RP, Dkt. 14-2, at 6). On April 25, 2019, this Court preliminarily enjoined Defendants from

enforcing H.B. 89 because, in part, Plaintiffs demonstrated that they would likely succeed on the

merits of their claims that the statute violated the First Amendment. Twelve days later, the Texas

Legislature amended H.B. 89. The new version of the bill, H.B. 793, makes three changes. First, it

provides that “[c]ompany has the meaning assigned by Section 808.001, except that the term does

not include a sole proprietorship.” (H.B. 793, Dkt. 92-1, at 1). Second and third, it provides that it

only applies to a contract (1) that “is between a governmental entity and a company with 10 or more

full-time employees; and” (2) with “a value of $100,000 or more that is to be paid wholly or partly

                                                     2
           Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 3 of 14



from public funds of the governmental entity.” (Id.). No other changes to H.B. 89 were made. (See

id.).

         The day after H.B. 793 was passed, Texas moved to dismiss this case. The School Districts

filed their motion to dismiss the next day. Defendants move to dismiss this case because, they argue,

the amended statute no longer applies to Plaintiffs—who are all sole proprietors—and so this case is

now moot because Plaintiffs lack standing. 1 For the reasons below, the Court finds that this case is

not moot.

                                                   II. DISCUSSION

         Article III of the Constitution restricts the jurisdiction of federal courts to “cases” and

“controversies.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 559 (1992). This case-or-controversy

requirement “subsists through all stages of federal judicial proceedings, trial and appellate.” Lewis v.

Cont’l Bank Corp., 494 U.S. 472, 477 (1990). Generally, a case becomes moot when, after litigation

has commenced, “any set of circumstances . . . eliminates [the] actual controversy” between the

parties. Ctr. for Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th Cir. 2006). But an exception to

this general rule exists when a case is rendered moot by the voluntary cessation of allegedly unlawful

conduct. In these circumstances, another general rule applies: “voluntary cessation of allegedly illegal

conduct . . . does not make the case moot.” Los Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979)

(quoting United States v. W. T. Grant Co., 345 U.S. 629, 632 (1953)). This is because “[i]t is well settled

that a defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its

power to determine the legality of the practice.” City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283,

289 (1982). “Such abandonment is an important factor bearing on the question whether a court

should exercise its power to enjoin the defendant from renewing the practice, but that is a matter

1To the extent that the School Districts also argue that Plaintiffs Abdelhadi and Dennar lack standing because “KISD
and LISD do not have, and have never had, policies prohibiting contracts with sole proprietors based on whether they
boycott Israel,” (Sch. Dist. Defs.’ Mot. Dismiss, Dkt. 95, at 9; see also Sch. Dist. Defs.’ Reply, Dkt. 106, at 4), the Court
has already rejected this argument, (see Prelim. Inj. Order, Dkt. 82, at 20–22, 52–55).

                                                               3
          Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 4 of 14



relating to the exercise rather than the existence of judicial power.” Id. Were it otherwise, “courts

would be compelled to leave ‘[t]he defendant free . . . to return to his old ways.’” Id. n.10 (quoting

W. T. Grant Co., 345 U.S. at 632).

        Defendants are therefore incorrect when they argue that this case is moot because “Plaintiffs

would not be able to bring suit today.” (Tex. Mot. Dismiss, Dkt. 92, at 4; see also Sch. Dist. Defs.’

Mot. Dismiss, Dkt. 95, at 10). Standing is not the same thing as mootness, and “the description of

mootness as ‘standing in a time frame’ is not comprehensive.” Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190 (2000). Thus, the Texas Legislature’s voluntary

amendment to H.B. 89 does not “automatically” deprive the Court of jurisdiction over a challenge

to the constitutionality of that legislation. Habetz v. La. High Sch. Athletic Ass’n, 842 F.2d 136, 137

(5th Cir. 1988). The Fifth Circuit, moreover, has specifically rejected the argument that repealing an

ordinance means there is “no longer a live controversy with respect to the constitutionality of the

repealed ordinance.” Cooper v. McBeath, 11 F.3d 547, 550 (5th Cir. 1994). Instead, the court instructed

that Aladdin’s Castle, 455 U.S. 283 (1982), is the precedent “squarely applicable” to determining

whether an amendment to a law renders a challenge to that law moot. Cooper, 11 F.3d at 550.

        In Aladdin’s Castle, the City of Mesquite, Texas, had passed an ordinance governing coin-

operated amusement establishments. 455 U.S. at 286. Section 5 of the ordinance prohibited licensees

from allowing children younger than 17 years of age to use the coin-operated devices unless

accompanied by a parent or legal guardian. Id. Section 6 directed the City’s chief of police to

consider whether licensees had “connections to criminal elements.” Id. Aladdin’s Castle sought to

open a coin-operated amusement establishment in a shopping mall but proposed to permit

unattended children under the age of seven to use its devices. Id. The City accommodated this

proposal; it exempted Aladdin’s Castle from Section 5 of the ordinance. Id. However, after Aladdin’s

entered into a long-term lease to open its establishment, the chief of police determined that its


                                                     4
          Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 5 of 14



parent corporation had ties to criminal elements. Id. Aladdin’s license application was therefore

denied under Section 6. Id. Aladdin’s then brought suit in Texas state court. Id. The state court

enjoined the ordinance, finding that it was unconstitutionally vague, and ordered the City to issue

Aladdin’s Castle a license. Id.

        Less than a month after the City issued the license, it amended the ordinance by reinstating

the 17-year age requirement and defining the term “connections with criminal elements” in greater

detail. Id. Aladdin’s Castle brought suit in the Northern District of Texas to enjoin the new

ordinance. Id. at 288. The court enjoined the “connections with criminal elements” restriction but

upheld the age restriction; the Fifth Circuit affirmed the former holding and reversed the latter. Id.

On appeal to the Supreme Court, the Court was faced with “[a] question of mootness . . . raised by

the revision of the ordinance that became effective while the case was pending in the Court of

Appeals. When the court decided that the term ‘connections with criminal elements’ was

unconstitutionally vague, that language was no longer a part of the ordinance.” Id.

        The Supreme Court held that the case was not moot. Id. at 289. It began by recognizing that

the “well[-]settled” principle “that a defendant’s voluntary cessation of a challenged practice does

not deprive a federal court of its power to determine the legality of the practice.” Id. The Court

further reasoned that the City’s “repeal of the objectionable language would not preclude it from

reenacting precisely the same provision if the District Court’s judgment were vacated.” Id. The City

had already “followed that course”—it reenacted the age restriction requirement, which it had

“reduced for Aladdin,” “in obvious response to the state court’s judgment.” Id. Because “there w[as]

no certainty that a similar course would not be pursued if” the more recent amendments “were

effective to defeat federal jurisdiction,” the Court held that it “must confront the merits of the

vagueness holding.” Id.




                                                   5
          Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 6 of 14



        As an initial matter, Texas argues that Aladdin’s Castle does not apply to this case. (Tex.

Reply, Dkt. 105, at 2–5). It relies on a Fourth Circuit case for the proposition that Aladdin’s Castle is

“generally limited to the circumstance, and like circumstances, in which a defendant openly

announces its intention to reenact precisely the same provision held unconstitutional below.” (Tex.

Reply, Dkt. 105, at 3 (internal quotation marks omitted) (quoting Valero Terrestrial Corp. v. Paige, 211

F.3d 112, 116 (4th Cir. 2000) (citing Aladdin’s Castle, 455 U.S. at 289 n.11))). The Court disagrees.

Although the Court in Aladdin’s Castle noted that the City of Mesquite had announced its intent to

reenact the challenged ordinance if the district court’s judgment was vacated, it did so in a footnote

and nowhere indicated that such an express announcement is a necessary condition to invoke the

voluntary cessation exception to mootness. See Aladdin’s Castle, 455 U.S. at 289 n.11. The City’s

announcement was one of several factors considered by the Court but the only one relegated to a

footnote. Id. That footnote, moreover, is prefaced by the word “indeed.” Id. If anything, this context

suggests that the Supreme Court did not place much weight on the City’s statement—at least lesser

weight than the factors enumerated in the body of the Court’s opinion, and certainly not the

dispositive weight given to it by the Fourth Circuit. This Court does not read Aladdin’s Castle to

establish a precondition to the voluntary cessation exception to mootness through this footnote.

Accordingly, following the Fifth Circuit’s guidance in Cooper that Aladdin’s Castle is the “squarely

applicable” precedent to determine whether an amendment to a law renders a challenge to that law

moot, 11 F.3d at 550, the Court will determine whether Defendants have satisfied the test for

mootness applied in Aladdin’s Castle.

        The test is a “stringent” one. Friends of the Earth, 528 U.S. at 189. A case may (but not must)

become moot by voluntary cessation if (1) it is “absolutely clear that the allegedly wrongful behavior

could not reasonably be expected to recur, and (2) any “interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation.” Davis, 440 U.S. at 631; see also Aladdin’s


                                                     6
           Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 7 of 14



Castle, 455 U.S. at 289 n.10. “When both conditions are satisfied, it may be said that the case is moot

because neither party has a legally cognizable interest in the final determination of the underlying

questions of fact and law.” Davis, 440 U.S. at 631. Defendants bear a “formidable burden” in

meeting this standard. Friends of the Earth, 528 U.S. at 190. Defendants have not satisfied either

condition.

              A. Condition 1: Absolutely Clear that the Alleged Harm Will Not Recur

         First, it is not “absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur.” Id. at 189. On this point, the Court agrees with the Southern District of Texas’s

decision in Pro-Life Cougars v. University of Houston, 259 F. Supp. 2d 575 (S.D. Tex. Mar. 13, 2003).

That case also involved a First Amendment challenge purportedly mooted by voluntary cessation.

The plaintiffs claimed that the University of Houston’s speech policy (“the First Policy”) was an

unconstitutional discrimination against student expression on campus deemed “potentially

disruptive.” Id. at 577. Plaintiffs “applied for a permit to display their pro-life ‘Justice For All

Exhibit’” on Butler Plaza, but their request was denied. Id. at 578. Plaintiffs sued the University,

arguing in part that the speech policy was a prior restraint, and the court enjoined the enforcement

of the policy. Id. at 579. The day after the court issued its injunction, the University formally

approved a “Second Policy,” which “had been under study and in preparation for some months

before it was adopted.” Id. at 579–80. 2 The Second Policy banned all student expressive activity

from Butler Plaza. Id. at 580. The University argued that the Second Policy therefore did not



2 In response to Amawi’s argument that Texas passed H.B. 793 “solely to avoid the Court’s” injunction of H.B. 89,
(Amawi Resp., Dkt. 104, at 5), Texas emphasizes that H.B. 793 was filed in the Texas House of Representatives well
before the Court issued its injunction, (Tex. Reply, Dkt. 105, at 4). This fact is immaterial to the question of mootness; it
is relevant to whether vacatur is an appropriate remedy after mootness has been found. Nat’l Black Police Ass’n v. D.C.,
108 F.3d 346, 351 (D.C. Cir. 1997) (finding that the presumption against vacatur is inappropriate “if there is no evidence
indicating that the legislation was enacted in order to overturn an unfavorable precedent”); (see Amawi Resp., Dkt. 104,
at 5 (citing id.)). In any event, the Court notes that Pro-Life Cougars also considered an amended policy that was
considered for months before it was adopted following the court’s injunction, and that court found that the case before
it was not moot.

                                                              7
           Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 8 of 14



discriminate against the plaintiffs’ expression, and accordingly, their “constitutional challenge to the

First Policy [was] moot.” Id.

         The Pro-Life Cougars court recognized that this mootness issue mirrored the one addressed by

the Supreme Court in Aladdin’s Castle. Id. The court pointed to the “well-settled rule” articulated by

the Fifth Circuit in Cooper that “a constitutional challenge to a policy does not become moot when

the policy is amended or when the policy is repealed.” Id. at 581 (citing Cooper, 11 F.3d at 550). The

purpose of this rule, the court further recognized, “is to prevent a defendant from later re-adopting

an unconstitutional policy that had been rendered moot by an amendment.” Id. Accordingly, the

court concluded that Cooper and Aladdin’s Castle applied to the mootness issue presented for reasons

substantially similar to those presented by this case:

                  On the one hand, Defendants argue that the challenge to the First
                  Policy is moot, but on the other, they continue vigorously to defend
                  the constitutionality of the First Policy. As they have stated in the
                  past and continue to argue . . . Defendants did not and do not
                  concede the unconstitutionality of the [First Policy]. Moreover,
                  following the Court’s Order of Preliminary Injunction, Defendants
                  filed an appeal to the Fifth Circuit Court of Appeals challenging the
                  Court’s prior ruling and defending the constitutionality of the First
                  Policy Defendants now contend they will not re-adopt. Defendants’
                  persistent defense of the constitutionality of the First Policy, and the
                  power of the University to re-enact it, prevents the Court from
                  finding that the constitutional question is moot.

Id.; 3 accord McCorvey v. Hill, 385 F.3d 846, 849 n.3 (5th Cir. 2004) (“[A]n exception to mootness exists

where there is evidence, or a legitimate reason to believe, that the state will reenact the statute or one

that is substantially similar.”).

         Defendants’ actions in this case mirror the University’s in Pro-Life Cougars. They continue to

defend the constitutionality of H.B. 89 and have appealed this Court’s injunction to the Fifth Circuit.

(See Mot. Stay, Dkt. 83 (arguing that the Court erred in concluding that Plaintiffs were likely to

3The Fifth Circuit, in a per curiam opinion, acknowledged and did not contravene these findings on appeal. See Pro-Life
Cougars v. Univ. of Houst., 67 F. App’x 251, at *1 (5th Cir. 2003).


                                                            8
           Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 9 of 14



succeed on the merits of their constitutional challenges to H.B. 89); Not. of Appeal, Dkt. 84).

Plaintiffs also argue that H.B. 793 “neither eliminates the Anti-BDS Act altogether,” “remove[s] or

alter[s] any of the offending provisions of the law” identified by the Court in its order enjoining H.B.

89, nor “cease[s] Texas’s punishment of protected speech.” (Amawi Resp., Dkt. 104, at 3–4;

Pluecker Pls.’ Resp., Dkt. 103, at 4). 4 The Court finds that Texas’s persistent defense of H.B. 89’s

constitutionality, and the Texas Legislature’s reenactment of its likely unconstitutional requirements

in H.B. 793, means it is not “absolutely clear” that, if this case is mooted, the Texas Legislature will

not amend the anti-BDS law to once again include Plaintiffs. See Friends of the Earth, 528 U.S. at 189;

accord Aladdin’s Castle, 455 U.S. at 289 (considering that “[t]here is no certainty that” the city would

not “reenact[ ] precisely the same” objectionable provision if the “most recent amendment[s]” to its

ordinance “were effective to defeat federal jurisdiction”).

         Texas argues that this case is nevertheless moot because the Attorney General, not the Texas

Legislature, is a party to this case, and the Attorney General does not have the power to reenact

H.B. 89. (Tex. Reply, Dkt. 105, at 4). It is true that in Pro-Life Cougars, the defendant itself had the

power to re-adopt the policy it continued to defend. See 259 F. Supp. 2d at 581. But the test for

mootness does not turn on whether the party defending the constitutionality of a repealed policy is

the same party holding the power to re-adopt that policy. The inquiry is whether it is “absolutely

clear that the allegedly wrongful behavior could not reasonably be expected to recur.” Davis, 440

U.S. at 631. That the Attorney General has no power to reenact H.B. 89 is immaterial to this inquiry.

         Texas’s argument, moreover, incorrectly conflates the determination of whether a case is

moot with the proper remedy after a case has become moot. Texas relies on Hall v. Louisiana for the

proposition that a case should be mooted when the party responsible for mootness is not a party to

4 These allegations, particularly in light of Pro-Life Cougars, contradict Defendants’ argument that Plaintiffs “offer[ ] no

support” for the argument that the Texas Legislature will reinstate H.B. 89. (See Tex. Reply, Dkt. 105, at 5; Sch. Dist.
Defs.’ Reply, Dkt. 106, at 3–4). In any event, it is Defendants’ burden, not Plaintiffs’, to show that it is “absolutely clear”
that the complained-of conduct will not recur. Friends of the Earth, 528 U.S. at 190.

                                                               9
         Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 10 of 14



the case. (See Tex. Mot. Dismiss, Dkt. 92, at 5 (citing Hall v. Louisiana., 884 F.3d 546, 553 (5th Cir.

2018)); Tex. Reply, Dkt. 105, at 4 (same)). But Hall is not about whether a case is moot. Instead, the

issue presented in that case was whether vacatur was the appropriate remedy for mootness; the

mootness issue itself was not before the court. See 884 F.3d at 548. When the Fifth Circuit

acknowledged that “the appeal was mooted by action of the Louisiana legislature, which is not a

party to th[e] suit,” it did so in the context of determining whether the “equitable tradition of

vacatur” counseled in favor of using that remedy so as best to dispose of a moot case “in [a] manner

most consonant with justice.” Id. at 552–53 (internal quotation marks and citations omitted). Hall,

therefore, offers no guidance about when a case becomes moot; it is about what to do after that

determination has been made. Indeed, the other case Texas cites, Staley v. Harris County, Texas, 485

F.3d 305 (5th Cir. 2007), makes this distinction explicit. There, the court recognized that “the

Supreme Court [has] stepped back from the ‘automatic’ vacatur that almost invariably had followed a

finding of mootness on appeal,” and so a party seeking vacatur after a case has been found moot

must still demonstrate an “equitable entitlement to the extraordinary remedy of vacatur.” Id. at 310–

11 (emphasis added) (citing U.S. Bancorp Mortg. Co. v. Bonner Mail P’ship, 513 U.S. 18, 26 (1994)).

        Thus, it does not matter at this stage, as Texas argues, that the Attorney General had no

“fault” in amending H.B. 89. (See Tex. Reply, Dkt. 105, at 4 (citing Hall, 884 F.3d at 553)). The

inquiry is whether it is “absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur.” Friends of the Earth, 528 U.S. at 189. Whether anyone is at fault for the voluntary

amendment of an allegedly unconstitutional law has nothing to do with this inquiry.

        Finally, Defendants rely on Fantasy Ranch Inc. v. City of Arlington, Texas, for the general

proposition that “statutory changes that discontinue a challenged practice are ‘usually enough to

render a case moot, even if the legislature possesses the power to reenact the statute after the lawsuit

is dismissed.” 459 F.3d 546, 564 (5th Cir. 2006) (quoting Valero, 211 F.3d at 116). But Defendants


                                                    10
         Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 11 of 14



take this statement out of context. The Fifth Circuit, in making this statement, was addressing the

fact that Fantasy Ranch’s only argument that its claims were not moot was that the City of Arlington

“might one day amend the ordinance to reenact the offending provisions.” Id. Standing alone, this

argument was insufficient to support Fantasy Ranch’s position because “the mere power to reenact a

challenged law is not a sufficient basis on which a court can conclude that a reasonable expectation

of recurrence exists.” Id. (quoting Nat’l Black Police Ass’n v. D.C., 108 F.3d 346, 349 (D.C. Cir. 1997)

(emphasis added)). Here, by contrast, Texas continues to defend H.B. 89’s constitutionality both in

this Court and in the Fifth Circuit, despite its amendment by H.B. 793. These facts go farther than a

bald assertion that Texas merely has the power to reenact a challenged law; they suggest at least that it

is not “absolutely clear” Texas will not re-adopt the law. Pro-Life Cougars, 259 F. Supp. 2d at 381.

        In sum, the Court agrees with the reasoning in Pro-Life Cougars. Defendants continue to

defend the constitutionality of H.B. 89, in this Court and on appeal to the Fifth Circuit, and the

Texas Legislature has in H.B. 793 reenacted all the requirements this Court found likely to be

constitutionally defective in H.B. 89. Texas has argued that (1) the Texas Legislature, not the

Attorney General, is the entity that would reenact H.B. 89, and (2) challenges to laws amended by

legislative action are generally moot. With respect to the former argument, that difference, without

more, is irrelevant to the test for mootness by voluntary cessation. And with respect to the latter

argument, the general statement Texas cites addresses an argument that the mere power to reenact

legislation is insufficient to defeat a mootness challenge. But here, Texas has continued to defend

the constitutionality of a law it says no longer exists. (See Tex. Reply, Dkt. 92, at 6 (citing Sw. Ctr. for

Biological Diversity v. Bartel, 409 F. App’x 143, 145 (9th Cir. 2011))).

        For these reasons, the Court finds that Defendants have not met their “formidable burden”

to show it is not “absolutely clear” that, if this case is mooted, the Texas Legislature will not amend




                                                      11
         Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 12 of 14



the anti-BDS law to once again include Plaintiffs. See Friends of the Earth, 528 U.S. at 189. Texas has

therefore failed to satisfy the first condition for mootness by voluntary cessation.

          B. Condition 2: Complete and Irrevocable Eradication of the Alleged Harm

        Because a case may be moot by voluntary cessation only if Texas satisfies both conditions for

mootness, the Court’s inquiry could end here. Davis, 440 U.S. at 631. Nevertheless, in an abundance

of caution, the Court will address the second requisite condition to moot a case by voluntary

cessation—whether any “interim relief or events have completely and irrevocably eradicated the

effects of the alleged violation.” Id.

        Defendants also fail to satisfy this condition. Plaintiffs have argued that H.B. 89 “punishes

the exercise of free speech rights protected by the First Amendment, chilling those rights.” (Amawi

Resp., Dkt. 104, at 4). It does not matter, as Defendants contend, that the statute no longer applies

to Plaintiffs. (See Tex. Reply, Dkt. 105, at 1; Sch. Dist. Defs.’ Mot. Dismiss, Dkt. 95, at 9). The

Supreme Court has “long . . . recognized” an exception to general mootness principles in the First

Amendment area because “the First Amendment needs breathing space and . . . statutes attempting

to restrict or burden the exercise of First Amendment rights must be narrowly drawn and represent

a considered legislative judgment that a particular mode of expression has to give way to other

compelling needs of society.” Broadrick v. Oklahoma, 413 U.S. 601, 611–12 (1973) (citations omitted).

Thus:

                As a corollary, the Court has altered its traditional rules of standing to
                permit . . . in the First Amendment area . . . challenge[s] [to] a statute
                not because [litigants’] own rights of free expression are violated, but
                because of a judicial prediction or assumption that the statute’s very
                existence may cause others not before the court to refrain from
                constitutionally protected speech or expression. . . . The consequence
                of [this] departure from traditional rules of standing in the First
                Amendment area is that any enforcement of a statute thus placed at
                issue is totally forbidden until and unless a limiting construction or
                partial invalidation so narrows it as to remove the seeming threat or
                deterrence to constitutionally protected expression.


                                                    12
          Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 13 of 14



Id. at 612–13.

         H.B. 793 does not ameliorate the constitutional defects the Court identified in its order

granting Plaintiffs preliminary injunctive relief. All it does is limit its reach to fewer companies.

Accordingly, Defendants have neither argued nor produced evidence showing that the amendments

to H.B. 89 “completely and irrevocably eradicated the effects of the” constitutional violations

Plaintiffs allege: that H.B. 89 (1) is an impermissible content- and viewpoint-based restriction on

protected expression; (2) imposes unconstitutional conditions on public employment; (3) compels

speech for an impermissible purpose; and (4) is void for vagueness. Davis, 440 U.S. at 631; (see

Prelim. Inj. Order, Dkt. 82, at 22–46). Those harms remain in H.B. 793. 5 Plaintiffs still have standing

to challenge the statute, at the very least, “not because [Plaintiffs’] own rights of free expression are

violated, but because of a judicial prediction or assumption that the statute’s very existence may

cause others not before the court to refrain from constitutionally protected speech or expression,”

Broadrick, 413 U.S. at 612. And in any event, Plaintiffs own rights of free expression are still allegedly

violated. The Court has found that Defendants have failed to show that it is “absolutely clear” that

Texas’s anti-BDS law will not apply expressly to Plaintiffs in the future. (See Part II(A), supra). This

means that Plaintiffs’ speech remains chilled. See Perry v. Sindermann, 408 U.S. 593, 597 (1972)

(constitutional right to freedom of expression is “penalized and inhibited” if the government “could

deny a benefit to a person because of his constitutionally protected speech or associations”)

(emphasis added).

         Defendants have thus failed to satisfy the second condition for mootness by voluntary

cessation. Davis, 440 U.S. at 631. Accordingly, Defendants have not shown that either condition of

the applicable test for mootness is satisfied here. The Court therefore finds that Defendants have


5 Defendants’ reliance on Fantasy Ranch is also misplaced for this reason. That case involved an amendment that

“addresse[d] all the issues raised by Fantasy Ranch’s pre-amendment complaint.” 459 F.3d at 564. Here, however, H.B.
793 addresses none of the grounds on which Plaintiffs have argued H.B. 89 is unconstitutional.

                                                         13
        Case 1:18-cv-01091-RP Document 109 Filed 07/23/19 Page 14 of 14



failed to meet their “formidable burden” to show that Plaintiffs lack a “cognizable interest in the

final determination of” this litigation. Id. The Court will deny Defendants’ motions to dismiss.

                                        III. CONCLUSION

       For the reasons given above, IT IS ORDERED that Texas’s motion to dismiss, (Dkt. 92),

and the School Districts’ motion to dismiss, (Dkt. 95), are DENIED.

       SIGNED on July 23, 2019.


                                              _____________________________________
                                              ROBERT PITMAN
                                              UNITED STATES DISTRICT JUDGE




                                                  14
